PER CURIAM.
We initially accepted review of the decision in Abraham v. Abraham, 730 So.2d 746 (Fla. 3d DCA 1999), based on alleged express and direct conflict under article V, section 3(b)(3) of the Florida Constitution. Upon further consideration, we find that jurisdiction was improvidently granted. Accordingly, we hereby dismiss review of this cause.
It is so ordered.
WELLS, C.J., and SHAW, HARDING and QUINCE, JJ., concur.
ANSTEAD, J., dissents with an opinion, in which PARIENTE and LEWIS, JJ., concur.